DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered. 
Status Of Claims
This Office Action is in response to an amendment received 1/19/2021 in which Applicant lists claims 2-3, 6 and 10-19 as being cancelled, claim 8 as being withdrawn, claim 5 as being original, claims 4 and 7 as being previously presented, and claims 1 and 9 as being currently amended. It is interpreted by the examiner that claims 1, 4-5 and 7-9 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Arguments
Applicant’s arguments, see pages 6-7 of the remarks, filed 1/19/2021, with respect to Aono et al. (US 2013/0038822 A1) disclosing that the diffusing protrusions having spheroid structure, and Ohta et al. (US 2007/0242184 A1) and Min et al. (US 
Election/Restrictions
At least linking claims 1 and 9 are allowable. The restriction requirement among Groups I-VI, as set forth in the Office action mailed on 7/12/2017 and 7/14/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/12/2017 and 7/14/2020 is partially withdrawn.  Claim 8, directed to non-elected Group III is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Specifically, the restriction between Groups I-III, wherein claims 1 and 9 are linking claims, is withdrawn. However, claims 12-19, directed to Groups IV-VI remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sunwoo Lee (43,337) on 1/28/2021.

The application has been amended as follows: 
Line 19, the last line, of claim 1 has been replaced with:
“wherein the first diffusion pattern is formed in various shapes of polygons.”

Line 30, the last line, of claim 9 has been replaced with:
“wherein the first diffusion pattern is formed in various shapes of polygons.”


Allowable Subject Matter
Claims 1, 4-5 and 7-9 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/28/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872